              Case 2:20-mj-00644-DJA Document 1 Filed 08/13/20 Page 1 of 1



 1                               UNITED STATES I)ISTRICT COURT
                                      DISTRICT OF NEVADA
 2
      IN THE MATTER OF APPLICATION OF
 3    THE■「NITED STATES OF AMERICA FOR                    Case No.2:20‑mJ‑00644‑DJA
      A SEARCH AND SEIZUtt WARRANT FOR
 4
      A BLACK 201l FORD F250 VEHICLE                      ORDER TO UNSEAL
 5    IDENTIFICATION NUMBER
      lFT7W2BTOBED07741 AND NEVADA
 6    LICENSE PLATE 192H00体 ‐3)
 7

 8           Based upon the Motion of the Government, and good cause appearing, the Court orders


 9   that the above captioned matters and all documents filed therein are unsealed.

10

11   This   _13th   day of August,2020.

12                                        ITIS S0 0RDERED:

13
                                          THE HONORABLE DANIELJ.ALBERGTS
14                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24
